Bunn, J.
G.-S. 1913, § 5196, provides that a reward of $200 shall be paid for the arrest and conviction of any person charged with horse stealing. The appellants herein procured the arrest of Thomas Greer, charged with stealing a pair of mules. They applied for the reward, were defeated in the trial court, which ruled that a mule was not a horse within the meáning of the reward statute. We sustain the view of the trial court. The statute is in derogation of the common law; though probably justified in the early days of the state, there is little excuse for its existence today. It should be strictly construed.
Order affirmed.